      Case 1:19-cr-00106-JLS-MJR Document 80 Filed 11/10/20 Page 1 of 1
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                              19-CR-106-JLS-MJR

              v.

JEFFREY RICHARDS,
                 Defendant.


          ORDER REGARDING USE OF VIDEO OR TELECONFERENCING

      In accordance with the General Order issued on March 30, 2020, this Court finds:

__X____That        the   Defendant   has    consented     to   the    use    of    video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after

consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

__X____Video Teleconferencing

______Teleconferencing, because video teleconferencing is not reasonably available for

the following reason:

      ______The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

      ______Other:

      IT IS SO ORDERED.


DATED:        November 10, 2020
              Buffalo, NY
                                               /s/ Michael J. Roemer
                                               MICHAEL J. ROEMER
                                               U.S. Magistrate Judge
